DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
In view of allowable subject matters, the Applicant’s representative was contacted for amending several independent claims to make them allowable over the prior art.  Authorization for this examiner’s amendment was given in an interview with Quinten M. Campbell on June 27, 2022.
The application has been amended as follows: 
In Claim 1, line 9, following the phrase “..less than”, - - or about - - was deleted.
In Claim 14, line 7, following the phrase “..greater than”, - - or about - - was deleted.
Allowable Subject Matter
Claims 1 – 20 are now allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowing these claims are furnished in the Applicant’s Arguments/Remarks (pages 6 – 8) filed May 18, 2022. Regarding Claims 1 – 8, the novel feature of the claim is wherein the semiconductor processing chamber is characterized by a pressure of less than 100 mTorr. Regarding Claims 9 – 13 and 14 – 20, the novel feature is applying a bias power greater than 3000 and 2000 Watts.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 28, 2022